 GRAPHIC COMMUNICATIONS DISTRICT COUNCIL 2 (DATA DOCUMENTS)365Graphic Communications DistrictCouncilNo. 2,InternationalGraphic Communications Union,AFL-CIOandRayCole,DivisionManagerData Documents,Inc. Case 21-CB-881531,January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 12 September 1985 Administrative LawJudgeWilliam J. Pannier III issued the attacheddecision.The Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder.ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,GraphicCommunications District Council No.2, Interna-tional Graphic Communications Union,AFL-CIO,itsofficers,agents, and representatives,shall takethe action set forth in the Order.1We find it unnecessary to pass on the judge's dictum in fn. 5 of hisdecisionFrank M. Wagner,for the General Counsel.Deane Western,of Norwalk, California, for the Respond-ent.TerryE.Sanchez (Munger, Tolles & Rickershauser),ofLos Angeles, California, for the Charging Party.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge.The parties to this proceeding executed a stipulation forsubmission to an administrative law judge. In that stipu-lation they agreed that no hearing need be held and, fur-ther, that the entire record should consist of a stipulationof facts with attached exhibits. Based on that record, Imake the followingFINDINGS OF FACT1.The original chargewas filed on 4 April 1984 andwas servedon the following day. The firstamendedcharge wasfiled on 17 April 1984 andalsowas servedon the followingday.On 31 July 1984 the Acting Re-gional Director for Region 21 of the National Labor Re-lations Board (the Board) issued a complaint and noticeof hearing. That complaint alleged that violations of Sec-tion 8(b)(1)(A) and (2) of the National Labor RelationsAct had occurred.2.At all times material, Data Documents, Inc. (theEmployer) has been a Nebraska corporation and has op-erated a facility at 17011 East Green Drive, City of In-dustry, California, where it manufactures business forms.In the normal course and conduct of those operations,the Employer annually sells and ships goods and prod-ucts valued in excess of $50,000 directly to customers lo-cated outside the State of California. Therefore, at alltimes material the Employer has been an employer en-gaged in,commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.3.At all times material, Graphic Communications Dis-trictCouncil No. 2, International Graphic Communica-tionsUnion, AFL-CIO (the Union or Respondent) hasbeen a labor organization within the meaning of Section2(5) of the Act.4.Following a representation election in which Re-spondent received a majority of the ballots cast, on 8May 1978 the Regional Director for Region 21 certifiedRespondent as the exclusive collective-bargaining repre-sentative of all employees in the following appropriatebargaining unit:All production and maintenance employees includ-ing truck drivers employed by the Employer at itsfacility located at 17011 East Green Street, City ofIndustry, California; excluding all other employees,office clerical [employees], guards, professionals em-ployees and supervisors as defined in the Act.Since that date, Respondent has represented a majorityof the employees in that bargaining unit and, by virtue ofSection 9(a) of the Act, has been the exclusive represent-ative of all unit employees for purposes of collective bar-gaining concerning rates of pay, wages, hours, and otherterms and conditions of employment.5.Respondent and the Employer entered into a collec-tive-bargaining contract, effective by its terms from 1October 1981 through 30 September 1983.1 Article 4 ofthat contract provided that employees who were alreadymembers or who became members of Respondent duringthe contract's term "shall maintain [their] membership asa condition of continued employment for the life of theAgreement." The contract also contained a checkoff pro-vision. To the extent pertinent here, it obligated the Em-ployer "to deduct monthly Union dues" of employeeswho had executed written assignments of authorizationsfor those deductions. Under the checkoff provision, as-signments, or authorizations:... shall be irrevocable for the period of one (1)year from the date of delivery thereof to the [Em-ployer] or until the termination of the collectivebargaining agreement between the [Employer] and,'Unless stated otherwise, all dates occurred in 1983278 NLRB No. 52 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Respondent] which is in force at the time of deliv-ery . . . whichever occurs sooner.The provision continued on to specify that... assignmentsor authorizations would automati-cally renew and be irrevocable for the shorter ofsuccessive one-year periods or, alternatively, theperiod of each successive contract, unless writtennotice is given by the employee to the [Employer]and [Respondent] not more than twenty (20) daysand not less than ten (10) days prior to the expira-tion of each period of one (1) year or each applica-ble collectivebargaining agreementbetween the[Employer] and [Respondent] whichever occurssooner... .In this connection, the Employer's obligation to Re-spondent was recited in a proviso to the checkoff provi-sion:the Employer "will continue to deduct monthlymembership dues from the pay of each employee forwhom it has on file an unrevoked authorization forcheck-off of dues form."6.On 30 September the 1981-1983 collective-bargain-ing contract expired. Its terms were not extended. As aresult, a hiatus occurred until 30 November when agree-mentwas reached on thetermsof a successive contract.That contract contained union-security and checkoff pro-visions that are identical to the ones, described above, inthe 1981-1983 contract.7.In September, Douglas Banchak, Ronald PhillipMiller, and Victor Vidaurri had been employed by theEmployer and had been members of Respondent. On un-listed dates during that month, each of them gave writ-ten notice to Respondent and the Employer that he wasresigningmembership in Respondent and, further, wasrevoking his agreement to have dues deducted from hisearnings, effective upon expiration of the 1981-1983 con-tract.None of them tendered dues to Respondent afterSeptember.8.On 26 March 1984 Respondent sent letters to Ban-chak,Miller, and Vidaurri, requesting payment of duesand threatening to seek the discharge of anyone whofailed to comply with that request. When they failed tomake the requested payments, Respondent wrote to theEmployer on 9 April 1984 requesting that Banchak,Miller, and Vidaurri be discharged for failure to maintainmembership in good standing in Respondent. The Em-ployer had not complied with that request by the timethat the stipulation had been executed.AnaylsisSection 7 of the Act guarantees employees the right torefrain from union activities, including the right to re-frainfrom union membership.2 Sections 8(a)(3) and2 Sec 7 of the Act provides:Employees shall have the right to self-organization, to form, join,or assist labor organizations, to bargain collectively through repre-sentativesof their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and shall also have the right to refrain from any or allsuch activities except to the extent that such right may be affected8(b)(2) of the Act guarantee that employees will be pro-tected against employment discrimination intended to en-courage membership in any labor organization.3 Howev-er, these statutory guarantees are not unlimited. Rather,they are subject to "an agreement requiring membershipin a labor organization as a condition of employment bythe tender of periodic dues and initiation fees uniformlyrequired, as authorized in Section 8(a)(3) of the Act."AutoWorkers (John Paulding),137 NLRB 901, 903-904(1962). That limitation is embodied in the first proviso toSection 8(a)(3) of the Act.4 Because that proviso "fol-lows grammatically a prohibition of discrimination .. .[t]hesewords of the exception must have been carefullychosen to express the precise nature and limits of permis-sible [discrimination]."NLRB v. Electric Vacuum CleanerCo., 315 U.S. 685, 694-695 (1942). Consequently, the pro-viso's grant of authority to employers and labor, organi-zations "must be literally observed,"Colonie Fibre Co.,71NLRB 354, 355 (1946), enfd. 163 F.2d 65 (2d Cir.1947), and "strictly limited [in its restriction of employ-ees'] normal exercise of their Section 7 rights to refrainfrom membership in or support of a union."Peoria News-paper Guild Local 86 (Peoria Journal Star),248 NLRB 88,91 (1980).Identical union-security provisions appear in both the1981-1983 contract and the current one between Re-spondent and the Employer. Nothing in those provisionsobligates employees to obtain membership in Respondentas a condition of continued employment. Rather, the soleobligation imposed is that employees remain members forthe contract's duration if they have been members at itscommencement or have become members during itsterm. A maintenance of membership obligation is permit-ted by the first proviso of Section 8(a)(3) of the Act."The maintenance-of-membership provision . . . servesto a limited degree the interest of union security whichCongress recognized in the first proviso of Section8(a)(3)."VictoriaHorwath v. NLRB,539 F.2d 1093, 1100(7th Cir. 1976), cert. denied 430 U.S. 940 (1977). Yet, asis true of all union-security provisions, maintenance-of-membership requirements are subject to literal observa-by an agreement requiring membership in a labor organization as acondition of employment as authorized in section 8(a)(3)a Sec. 8(a)(3) of the Act provides that it is an unfair labor practice foran employer, "by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourage or discour-age membership in any labor organization " Sec 8(b)(2) of the Act pro-vides that it is an unfair labor practice for a labor organization, "to causeor attempt to cause an employer to discriminate against an employee inviolation of subsection (a)(3) ...4 The proviso reads.That nothing in this Act, or in any other statute of the UnitedStates,shall preclude an employer from making an agreement with a labororganization (not established, maintained, or assisted by any actiondefined in section 8(a) of this Act as an unfair labor practice) to re-quire as a condition of employment membership therein on or afterthe thirtieth day following the beginning of such employment or theeffective date of such agreement, whichever is the later, (i) if suchlabor organization is the representative of the employees as providedin section 9(a), agreement when made, and (ii) unless following anelection held as provided in section 9(e) within one year precedingthe effective date of such agreement, the Board shall have certifiedthat at least a majority of the employees eligible to vote in such elec-tion have voted to rescind the authority of such labor organizationto make such an agreement GRAPHIC COMMUNICATIONS DISTRICT- COUNCIL 2 (DATA DOCUMENTS)tion and to strict limitation because they are exceptionsto the basic statutory right to refrain from union mem-bership.An almost 2-month hiatus occurred between 30 Sep-tember,when the 1981-1983 contract expired, and 20November, when agreement was concluded on the termsof the current contract. During that hiatus, no union-se-curity clause could be in effect, absent express agreementof the parties. "Although most terms and conditions ofemployment continue during the hiatus period after theexpiration of a collective-bargaining agreement,a union-security clause does not survive absent a contractual pro-vision continuing the agreement."Trico Products Corp.,238 NLRB 1306, 1308 (1978). Accord:PeoriaNewspaperGuild,supra, 248 NLRB at 90 fn. 6. Consequently,during the almost 2-month hiatus between contracts, theEmployer's employees were relieved of the union-securi-ty obligation imposed by the maintenance-of-membershipprovision and "nothing in the Act [gave Respondent] theright to seek to enforce [the union-security obligation] bythreat of discharge."NLRB v. Auto Workers Local 899,297 F.2d 272, 275 (1st Cir. 1961).Of greater importance to the situation presented here,employees are permitted to resign from union member-ship during a hiatus between contracts containing main-tenance of membership provisions. "[The] obligation tocomply with the union-securityclause in issueexpiredalong with the expiration of the contract; hence [theywere] free to withdraw from union membership at thatjuncture."Chemical Workers Local 112 (American Cyana-mid),237 NLRB 864, 865 (1978). This is so even wherethe succeeding contract's union-security clause is statedto be retroactive to the terminal date of the prior con-tract. For, "to construe the proviso [to Section 8(a)(3)] asalso permitting contracts which require membership inthe past would bring about the very result condemnedby the Supreme Court inWallace Corporation v.NLRB,323 U.S. 248."Colonie Fibre Co.,supra. See alsoNLRBv.Eclipse Lumber Co.,199 F.2d 684, 685 (9th Cir. 1952);Namm's Inc.,102 NLRB 466, 467 (1953). Consequently,a resignation from membership during a hiatus betweencontracts would not be nullified by subsequent negotia-tion of a contract containing a maintenance-of-member-ship provision that, by its terms, purports to be effectiveretroactively.Banchak,Miller,and Vidaurri each resigned frommembership before the parties reached agreement on theterms of the current contract. Aside from the mainte-nance-of-membership provision itself, there is no evi-dence of any restrictions imposed on employees' abilityto resign from membership in Respondent. Accordingly,"the common law doctrine on withdrawal from volun-tary associations is apposite .. . [and] a member . . . isfree to resign at will."CommunicationsWorkers v.NLRB,215 F.2d 835, 838 (2d Cir. 1954). Accord:Ma-chinistsLodge 751 (Boeing),173NLRB 450, 452 (1968).True, each of thesethree resignationsactually had beensent and apparently received while the 1981-1983 con-tract still had been in effect. However, all threeresigna-tions had been sent during the last month of that con-tract.More important, all of the resignations stated thatthey were effective upon expiration of the then current367contract.While a membership resignation is not effectiveduring the term of a contract with a maintenance-of-membership provision, it is settled that resignations sub-mitted during a contract's term will be valid where theyare to be effective on expiration of that contract.5 SeeNew Jersey Telephone Co.,106 NLRB 1322 (1953), enfd.215 F.2d 835 (2d Cir. _ 1954);NLRB v. Auto WorkersLocal 899,297 F.2d 272 (1st Cir. 1961). That result, ofcourse, is consistent both with the literal terms of themaintenance-of-membership provision in this case and,more importantly, with the literal observation and strictconstruction that must be accorded to the first provisoexception to the basic statutory guarantees of the right torefrain from union membership and of the right to befree from employment discrimination based 'on unionmembership.In sum, the current contract between Respondent andthe Employer requires only that members of Respondentmaintaintheirmembership during the contract's term.Banchak, Miller, and Vidaurri resigned from membershipinRespondent before the current contract had becomeeffective.Nothing in the record shows that' those resig-nationshad been improper or ineffective. In these cir-cumstances, Respondent violated Section 8(b)(1)(A) and(2)of the Act by demanding that the Employer dis-charge those three employees for having failed to main-tainmembership in good standing by payment of duesafter 30 September.Marlin Rockwell Corp.,114 NLRB553, 555-556 (1955).Nor is Respondent's position enhanced by an argumentthat its discharge demands were intended solely as a ve-hicle for collecting money owed as a result of the check-off authorizations signed by Banchak, Miller, and Vi-daurri.Of course, "resignation from [a] [u]nion does notconstitute revocation of dues checkoff authorizations."AmericanNurses' Assn.,250 NLRB 1324 fn. 1 (1980).Thisis sobecause, "unionsecurity and dues checkoff aredistinct and separate matters." Accord:NLRB v. AtlantaPrinting Specialties,523 F.2d 783, 786 (5th Cir. 1975);Shen-Mar Food Products, 221NLRB 1329, 1330 (1976),enfd. 557 F.2d 396 (4th Cir. 1977). Union security per-tainsto a contract between an employer and a labor or-ganizationthat subjects employees to "the obligation ofpaying dues as a condition of employment."Peoria News-paper Guild,supra. By contrast, "a dues-checkoff authori-zation, or wageassignment... is ,a contract between anemployee and his employer ... ." Machinists Local 2045(Eagle Signal),268 NLRB 635, 637 (1984);Trico ProductsCo., supra, 238 NLRB at 1309, "designed as a provisionfor administrative convenience in the collection of uniondues."NLRB v. Atlanta Printing Specialties,supra."Checkoff isameansby which employees voluntarilyassigna portion of their wages to a union in order to paytheir dues and other obligations to the union."Frito-Lay,Inc.,243 NLRB 137 (1979). Because of the distinctionbetween union security and checkoff, a revocation of thelattermust "be accomplished during,the time periods setsHowever,such a resignation will not be effective if there is no hiatusbetween contracts and, thus, where there is "unmarred continuity" be-tween them. SeeNational Lead Co.,106NLRB 545, 548 (1953) Ofcourse, that type of situation is not present here 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDout in the checkoff authorization itself, even during thehiatusbetween contracts."SteelworkersLocal7450(Asarco Inc.),246 NLRB 878, 882 (1979).The checkoff authorizations signed by Banchak,Miller, and Vidaurri are not included in the record. Asset forth in Findings of Fact 5, supra, the 1981-1983 con-tract provided that checkoff authorizations could be re-voked on their anniversary dates or during the period 20to 10 days before expiration of the contract. No evidencehas been presented that would support a finding that theSeptember revocations by Banchak, Miller, and Vidaurrihad occurred either on the anniversary dates of theircheckoff authorizations or between 10 and 20 September.Thus, on this record, it has not been shown that thesethree employees' validity revoked their checkoff authori-zations.6However, even if they had not done so, Respondentwas not free to seek their terminations because it had notreceived the checked-off moneys. As set forth above,thereisa basicstatutory guarantee that employees willnot be subjected to employment discrimination to en-courage union membership. Section 8(a)(3)'s first provisospecifies an exception or limitation to that guarantee. Butthat exception applies only to agreements between em-ployers and labor organizations that require union mem-bership as a condition of employment-to union-securityagreements."The dues checkoff section of the Act [is]far from being a union security provision,"NLRB v. At-lanta Printing Specialties,supra, and so far as the recordshows, "the dues checkoff herein does not, in and ofitself, impose union membership or support as a condi-tionrequired for continued employment."Shen-MarFood Products,supra, 221 NLRB at 1330. In these cir-cumstances,enforcement of a checkoff authorizationthrough employment discrimination would not be per-mitted by the first proviso to Section 8(a)(3) of the Actand would be contrary to the literal observation andstrictlimitationthatmustbe followed in interpreting andapplying that proviso. Therefore, even if Respondent'sdischarge demands had been based exclusively on failureto receive moneys owed it under the checkoff authoriza-tions signedby Banchak, Miller, and Vidaurri, those de-6 In some situations,the Board has examined the language of thecheckoff authorizations and has concluded that the words demonstratethat union membership was a quid pro quo for checkoff. Thus, resigna-tion frommembership served to revoke checkoff authorizations, as amatter of law, in the circumstances of those cases.See Machinists Local2045 (Eagle Signal),supra;Carpenters San Diego Council (Campbell Indus-tries),243 NLRB 147, 149 (1979);Steelworkers Local 7450 (Asarco Inc.),supraBut here, the authorizations are not part of the record and, accord-ingly, itisnot possible to pursue the analysis followed by those'cases.The `1981-1983'contract's checkoff provision does speak in the terms ofcheckoff being intended for "monthly Union dues" and occasionally theBoardhasmentioned contractuallanguage asa factor in determiningwhether membership was quid pro quo for checkoff, particularly where,as here, theunion-security clause did not provide for financial core merii-bership See,e g , Steelworkers Local 7450IdMachinists Local 2045,ibid.However, in those cases, the Board's examination of the contract lan-guage hasbeen conducted, in support of its analysis of the language of thecheckoff authorizationsor assignmentssigned by the employees I havelocated no case where the Board has relied solely on the former and haswholly ignored' the latter's language in determining whether membershipwas a quid pro' quo for checkoff In light of my resolution in this case,there is noneed to determine whether contractual language, of, itself,couldserve to establish that equationmands are not permitted by Section 8(a)(3)'s first provisonor by any other provision of the Act. Further, such de-mands have a natural tendency to encourage union mem-bership by discouraging employees from exercising theircontractual right to resign from membership and, con-comitantly, their statutory right to refrain from unionmembership without adverse effect on their employment.Atlanta Printing Specialties,215NLRB 237, 238 fn. 4(1974), enfd. 523 F.2d 783 (5th Cir. 1975). For, to allowcheckoff authorizations to be' used as vehicles for impair-ing employment status when there is no contractualagreement compelling membership obligations, would beto allow labor organizations to accomplish by indirectionthat which Section 8(a)(3)'s first proviso does not permitthem to accomplish directly.CONCLUSIONS OF LAW1.Data Documents, Inc. is an employer within themeaning of Section 2(2) of the Act, engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.Graphic Communications District Council No. 2,InternationalGraphicCommunicationsUnion,AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By attempting to cause Data Documents, Inc. todiscriminate against certain employees in violation ofSection 8(a)(3) of the Act, Graphic Communications Dis-trictCouncil, No. 2, International Graphic Communica-tionsUnion AFL-CIO, has violated Section 8(b)(2) and(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Graphic Communications DistrictCouncil No. 2, International Graphic CommunicationsUmon, AFL-CIO has engaged in certain unfair laborpractices, I shall recommend than it be ordered to ceaseand desist therefrom and,, further, that it take certain af-firmative action to effectuate the policies of the Act.On the foregoing findings of fact and conclusions oflaw and based on the entire record, and pursuant to Sec-tion 10(c) of the Act, I issue the following recommend-ed7ORDERGraphicCommunicationsDistrictCouncilNo. 2,InternationalGraphicCommunicationsUnion,AFL-CIO, City of Industry, California, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Attempting to cause Data Documents, Inc. to dis-charge or otherwise discriminate against any employee7 If no exceptions are filed as provided by Sec, 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses GRAPHIC COMMUNICATIONS DISTRICT COUNCIL 2(DATA DOCUMENTS)369when such discharge or discrimination would be in viola-tion of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Notify Data Documents,Inc., in writing, that it hasno objection to the employment of Douglas Banchak,Ronald PhillipMiller, orVictorVidaurri,and send acopy of said letter to each one of them,(b) Post in its business office and meeting halls copiesof the attached notice marked"Appendix."8Copies ofthe notice,on forms to be provided by the Regional Di-rector for Region 21, shall,after being duly signed by anauthorized representative of Graphic CommunicationsDistrict Council No.2, International Graphic Communi-cationsUnionAFL-CIO,be posted immediately uponreceipt thereof and be maintained for 60 consecutivedays thereafter, in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to ensure that the no-tices are not altered,defaced, or covered by any othermaterial.(c) Sign and mail sufficient copies of said notice to theRegional Director for Region 21 for forwarding to DataDocuments,Inc. for information and, if it is willing, forposting by it at all locations where notices to its employ-ees are customarily posted.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps'the Re-spondent has taken to comply.APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo ALL MEMBERS, OFFICERS,REPRESENTATIVES,AND AGENTS,AND TO ALL EMPLOYEES OF DATADOCUMENTS, INC.WE WILL NOT cause or attempt to cause Data Docu-ments, Inc. to discharge or otherwise to discriminateagainst any of you when such discharge or discrimina-tion would be in violation of, Section 8(a)(3) of the Act.WE WILL NOT in any like of related manner restrain orcoerce you in the exercise of the rights guaranteed inSection 7 of the Act,except to the extent that suchrightsmay lawfully be affected by an agreement requir-ing membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the Act.a If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "GRAPHICCOMMUNICATIONSDISTRICTCOUNCIL No. 2, INTERNATIONAL GRAPHICCOMMUNICATIONS UNION,AFL-CIO